Citation Nr: 1211708	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-06 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lung disorder due to lead poisoning and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bone deterioration due to lead poisoning.

3.  Entitlement to service connection for a neck disorder due to lead poisoning.

4.  Entitlement to service connection for a low back disorder due to lead poisoning.

5.  Entitlement to service connection for a right shoulder disorder due to lead poisoning.

6.  Entitlement to service connection for a left shoulder disorder due to lead poisoning.

7.  Entitlement to service connection for a left knee disorder due to lead poisoning.

8.  Entitlement to service connection for a right ankle disorder due to lead poisoning.

9.  Entitlement to service connection for a left ankle disorder due to lead poisoning.

10.  Entitlement to service connection for a right wrist disorder due to lead poisoning.

11.  Entitlement to service connection for a left wrist disorder due to lead poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2009, the Board remanded the Veteran's aforementioned claims in order to (1) comply with all notification and development requirements; (2) enter a formal determination as to the unavailability of the Veteran's service treatment and personnel records, notify the Veteran thereof, and afford him an opportunity to respond; (3) obtain all pertinent records from the Social Security Administration (SSA); and (4) obtain the examination and/or treatment records which the Veteran cited at his June 2009 hearing.  In June 2011, the Board again remanded the Veteran's claims in order to schedule him for a hearing before the Board in light of the fact that his June 2009 hearing was conducted by a Veterans Law Judge who was no longer employed by the Board.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2009 and June 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a travel board hearing in January 2012.  A transcript of that hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for a neurological disorder due to lead poisoning, and entitlement to service connection for vascular dementia due to lead poisoning, have been raised by the record (see Board hearing transcript, January 2012, at pp. 4, 14), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Likewise, the issues of entitlement to service connection for an intestinal disorder, renal disease, and an intracranial disorder-all as due to lead exposure-have been raised by the record (see Board hearing transcript, June 2009, at p. 12), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disorder due to lead poisoning is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in September 1977, the RO denied the Veteran's claim of entitlement to service connection for residuals of lead poisoning.

2.  Evidence added to the record since the final September 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung disorder due to lead poisoning.

3.  The more probative evidence of record shows that bone deterioration is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  The more probative evidence of record shows that a neck disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  The more probative evidence of record shows that a low back disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

6.  The more probative evidence of record shows that a right shoulder disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

7.  The more probative evidence of record shows that a left shoulder disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

8.  The more probative evidence of record shows that a left knee disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

9.  The more probative evidence of record shows that a right ankle disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

10.  The more probative evidence of record shows that a left ankle disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

11.  The more probative evidence of record shows that a right wrist disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

12.  The more probative evidence of record shows that a left wrist disorder is not causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of lead poisoning is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1977) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lead poisoning (lung disorder).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bone deterioration was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  A neck disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  A low back disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A left shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

9.  A right ankle disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

10.  A left ankle disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

11.  A right wrist disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

12.  A left wrist disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lung disorder due to lead poisoning is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With respect to the remaining issues on appeal, the Board notes that the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated in August 2004, November 2009, and August 2010 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, March 2006, November 2009, and August 2010 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the November 2009 and August 2010 letters informed the Veteran of the requirements for reopening his claim for entitlement to service connection for a lung disorder in accordance with Kent, supra.

While the March 2006, November 2009, and August 2010 letters were issued after the initial September 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006, November 2009, and August 2010 letters were issued, the Veteran's claims were readjudicated in the March 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's available service personnel records, as well as VA treatment and examination records, SSA records, and private treatment records have been obtained and considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In this regard, the Board notes that VA has attempted to obtain the Veteran's service treatment records and remaining service personnel records.  During the pendency of these claims, in December 2005, the National Personnel Records Center (NPRC) informed VA that the Veteran's service personnel records and service treatment records were not in its files, may have been destroyed in a July 1973 fire, and cannot be wholly reconstructed.  In the August 2009 remand, the Board directed that the AOJ enter a formal determination as to the unavailability of the Veteran's service treatment and personnel records, notify the Veteran thereof, and afford him an opportunity to respond.  Thereafter, in December 2009, the AOJ issued a Formal Finding on the Unavailability of Service Records, which discussed the steps the AOJ had taken to attempt to obtain the Veteran's service treatment records and, as incorporated by reference to pertinent requests, his service personnel records.  In the December 2009 Formal Finding, the AOJ determined that the Veteran's service records were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The Veteran was advised of the unavailability of such records in a December 2009 letter and was invited to submit any records in his possession.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination in October 2007 in order to adjudicate his reopened service connection claims.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorders and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues of service connection decided herein has been met.  

As indicated previously, the Board remanded this case in August 2009 in order to (1) comply with all notification and development requirements; (2) enter a formal determination as to the unavailability of the Veteran's service treatment and personnel records, notify the Veteran thereof, and afford him an opportunity to respond; (3) obtain all pertinent records from the Social Security Administration (SSA); and (4) obtain the examination and/or treatment records which the Veteran cited at his June 2009 hearing.  In June 2011, the Board again remanded the Veteran's claims in order to schedule him for a hearing before the Board in light of the fact that his June 2009 hearing was conducted by a Veterans Law Judge who was no longer employed by the Board.

The Board finds that the AOJ is in substantial compliance with the remand orders.  Specifically, the AOJ provided the required notification and development in November 2009 and August 2010.  Additionally, in December 2009, the AOJ issued a Formal Finding on the Unavailability of Service Records, and provided the Veteran with a letter affording him the opportunity to respond.  The Formal Finding discussed the steps the AOJ had taken to attempt to obtain the Veteran's service treatment records and, as incorporated by reference to pertinent requests, his service personnel records.  The AOJ also obtained the Veteran's SSA, examination, and treatment records.  Finally, the AOJ scheduled the Veteran for a hearing before the undersigned Acting Veterans Law Judge, which was held in January 2012.  Therefore, the Board finds that the AOJ has substantially complied with the August 2009 and June 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran manifested arthritis within one year of his service discharge in May 1961.  Therefore, presumptive service connection for such disorder is not warranted.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his July 2004 claim that his duties as a petroleum specialist in service included maintaining an inventory of the fuel; transporting hydraulic fluid, engine oil, and diesel fuel; refueling small aircraft and jet aircraft; and dispensing diesel fuel to service personnel.  The Veteran asserted that lead was found in his blood in testing dated August 1958 and February 1961, and that the in-service clinicians told him that the lead that he had absorbed would never leave his system.  He further reported that shortly after his separation from service in May 1961 he began to experience bone and muscle aches.  The Veteran stated that he has been experiencing pain since his separation from service.  He further reported that the lead poisoning has "destroyed my body throughout my life since I left the military on May 1, 1961."

In January 2006, the Veteran wrote that his severe arthritis and the deterioration of his body are the results of exposure to leaded fuels in service, as demonstrated by findings of lead in his system, to include his urine and bone marrow, during and after service.

At his January 2012 Board hearing, the Veteran reported that during his service a fuel tanker began spilling fuel and he and others responded by transferring the fuel to another tanker.  See Transcript, p. 10.  He noted that a strong wind came and "the fuel just sprayed out and all of that fuel went all over my clothes."  Id. at p. 10.  The Veteran further stated that he had to wear his fuel-soaked clothes for more than 24 hours because his unit was travelling at that time, notwithstanding the fact that he had been trained to bathe with water immediately upon exposure to fuel.  Id. at p. 10.

Additionally, the Veteran testified that he inhaled fuel fumes in service, including from the metal aviation fuel with which he refueled aircraft.  See Transcript, pp. 10-11.  He noted that he pumped the fuel into the airplanes by hand because it was too volatile to refuel the airplanes by other means.  Id. at p. 11.  He further noted that he did not have any masks or other safety devices when dispensing the fuel.  Id. at p. 11.  The Veteran noted that after service his only interaction with fuel was fueling his car with gasoline.  Id. at p. 11.  The Veteran reported that, after service, his treating physicians attributed his blood and bone disorders to lead exposure.  Id. at p. 12.

The Veteran is competent to observe his symptomatology and the fact that he was exposed to leaded fuel in service, including by breathing fumes without safety devices and by wearing fuel-soaked clothes for more than 24 hours.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the questions of how long the lead remained in the Veteran's system, and what effects it had on his claimed disorders, are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that the Veteran and others providing lay testimony-including the Veteran's wife and daughter-lack the expertise to answer these complex medical questions, and, as such, their responses to those questions although very sincere are not competent and therefore, have no probative value.

The Board notes that the Veteran has multiple diagnoses with respect to his claimed disabilities, as described infra.  With respect to the Veteran's neck, in June 2004, a private physician, T.G.S., M.D., performed a magnetic resonance imaging (MRI) test of the Veteran's cervical spine and found multilevel spondylosis with multilevel anterior and posterior osteophyte formation, degenerative disc disease (DDD) and facet disease; moderate-to-marked bilateral neuroforaminal stenosis at multiple levels; a left lateral disc osteophyte complex at C6-7 resulting in effacement of the lateral recess; and mild central canal stenosis at C5-6.  Additionally, in October 2007 a VA compensation and pension (C&P) examiner noted that the Veteran had problems with his cervical spine.

With respect to the Veteran's low back, in August 2010, a private physical therapist, J.A., PT, CFMT, Cert MDT, diagnosed the Veteran with lumbar spondylosis and post-operative L2-S1 fusion.  In June 2011, a private physician, R.G.J., M.D., performed another lumbar spine surgery, and diagnosed the Veteran with status-post L2 through S1 fusion, spinal stenosis at L1-L2, kyphotic deformity with sagittal imbalance, and segmental instability.  Additionally, in October 2007 a VA C&P examiner noted that the Veteran had problems with his lumbar spine.

With respect to the Veteran's shoulders, a private physician, S.S.B., M.D., noted in a March 2007 letter that he had performed multiple surgeries on the Veteran, including shoulder replacement surgery done for arthritis of the shoulder.  Additionally, in October 2007 a VA C&P examiner noted that the Veteran had problems with his shoulders.

With respect to the Veteran's other claimed bones and joints-specifically, the left knee, ankles, and wrists-the aforementioned private surgeon, R.G.J., M.D., noted in March 2006 that the Veteran has a long history of degenerative joint disease (DJD) and arthritis.  Additionally, in June 2007, another private physician, M.R., M.D., diagnosed the Veteran with osteoarthritis of several joints.  Moreover, a private clinician at the Baptist Health System found in December 2011 that the Veteran had a medically complex debility with impaired functional mobility and self care.  Finally, in October 2007 a VA C&P examiner noted that the Veteran had carpal tunnel syndrome in his wrists.

The Board notes that numerous conflicting medical opinions as to the etiology of the Veteran's diagnosed disorders are of record.

A May 1971 discharge summary from Dr. V.B. noted that the Veteran had lead intoxication in the past, but the lead examination in the urine was within normal limits.

In December 1975, Dr. R.K. reported that the Veteran was seen on referral after having been found to have a 2+ proteinuria on a previous urinalysis.  On exam, the Veteran was again found to have 2+ proteinuria.  Dr. R.K. maintained that there was a question of occupational exposure to high octane fuels in the past, which might have the implications of renal disease.  

In September 1977, a VA clinician noted that the Veteran complained of multiple arthralgias; the clinician noted that "Because of previous exposure to lead, lead toxicity [is] suspected."  A urinalysis appeared to indicate that the lead level was within normal limits.

In March 2004, a private physician who has performed multiple surgeries on the Veteran, S.S.B., M.D., wrote that the Veteran has "repeatedly had a variety of orthopedic conditions including arthritis of various joints, which have required surgery.  [The Veteran] had spoken to me today about the possibility that these problems could stem from exposure to lead when [the Veteran was] much younger.  As it turns out lead is so actively stored in bone so the people who have had large amounts can develop some osseous (bone) abnormalities."  In March 2007, Dr. S.S.B. noted the Veteran's significant exposure to lead fuel in service and the results of a lead analysis by spectrometry.  He stated:  "It is my opinion that the prolonged exposure to lead may have contributed to arthritic change in the joints by virtue of the fact that excess lead tends to be stored in the bones."

In September 2004, the Veteran again underwent lead level testing, and the laboratory clinician determined that he had lead levels of 1.9 micrograms per deciliter.  Although the laboratory clinician did not elaborate on the meaning of that finding, the October 2007 VA C&P examiner explained in his report that the result is within normal limits.

In March 2006, R.G.J., M.D., wrote that the Veteran underwent a spinal fusion of his lumbar spine in August 2004 and that he had multiple level degenerative disc disease.  Dr. R.G.J. further reported that the Veteran had a long history of degenerative joint disease (DJD) and arthritis; he also noted the results of a lead analysis by spectrometry conducted in September 2004 which showed a lead content of 1.9 mcg/g.  He stated:  "This gentleman was exposed to aviation fuel during his time in the military from about 1957 to 1961.  He was refueling aircraft and also worked in storage depots.  I believe that this exposure to lead may have had an impact on his joints and may have contributed to the arthritic change obvious on x-rays."

In June 2007, M.R., M.D., wrote that the Veteran: 

[H]as suffered from osteoarthritis of the spine and several other joints.  Some of these have required surgery.  While he was in the military he was exposed to aircraft fuel which contains lead.  Lead has a significant absorption in the skin [and] bones and can lead to arthritis.  There is a strong possibility that his arthritis was caused by the lead exposure during his military career.

An October 2007 VA C&P examiner (orthopedic surgeon) opined that "this veteran's osteoarthritic processes in numerous joints is [sic] less likely as not a result of exposure to lead while he served on active duty."  The examiner cited to his review of medical literature, and noted that "more common causes of osteoarthritis including but not limited to age, obesity, deconditioning, heredity, ethnicity, concomitant health issues and post military service occupational activities" were "more likely etiologies" of his disorders because the Veteran did not develop arthritis in a more rapid or severe pattern than would be expected from these etiologies.  The examiner also stated that the Veteran's levels of lead in his spine had been normal on earlier testing.  Finally, the examiner stated that the Veteran's normal x-rays in 1977 suggest that lead exposure did not cause the Veteran's arthritis.  The examiner indicated that the finding of normal x-rays in 1977 when the Veteran was approximately 39 years of age was one of the most significant objective reports in the Veteran's claims folder supporting the observation that lead exposure did not cause arthritis.  The examiner maintained that the Veteran did not develop arthritis in a pattern any more rapid or severe than would be expected by the factors described above.  The Board notes that the opinion is based on a review of the entire claims file including the private medical opinions.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the October 2007 VA examiner's medical opinion is entitled to greater probative weight than Dr. R.G.J.'s March 2006 opinion, Dr. S.S.B.'s March 2007 opinion, and Dr. M.R.'s June 2007 opinion, for two reasons.  First, while the VA examiner's opinion is unequivocal, the opinions provided by Dr. R.G.J. and Dr. S.S.B. are speculative in nature.  Specifically, Dr. R.G.J. found that the Veteran's "exposure to lead may have had an impact on his joints and may have contributed to the arthritic change."  (Emphasis added.)  Similarly, Dr. S.S.B. opined that "prolonged exposure to lead may have contributed to arthritic change in the [Veteran's] joints."  (Emphasis added.)  As such, their opinions are too ambiguous to constitute the basis for a determination.  Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

Second, unlike the October 2007 VA examiner, none of the physicians with conflicting medical opinions reconciled the numerous clinical findings that the Veteran's lead levels were within normal limits-including in May 1971, September 1977, and September 2004-with their etiological opinions.  The Board finds that clinical determinations of lead levels within normal limits constitute significant and highly probative objective medical evidence in support of the October 2007 VA examiner's opinion.  Moreover, the VA examiner's opinion is based on an entire review of the claims file so the examiner had knowledge of the 'relevant facts' of the Veteran's medical history, including the early x-ray findings.  The VA examiner provided a very extensive rationale for his opinion.  For these reasons, the Board finds the VA examiner's opinion more persuasive.   

With respect to the articles, studies, and reports submitted by the Veteran-including a material safety data sheet pertaining to jet fuel, the Occupational Safety and Health Administration (OSHA) standards regarding lead, an article on toxic hazards in aviation, and an article on the increased risk of proteinuria among a cohort of lead-exposed pregnant women-the Board finds that they have less probative value than the October 2007 VA examiner's opinion because, unlike those documents, his opinion is based on factors specific to the Veteran, including an interview, examination, and review of pertinent records including lead levels in the Veteran's system.

Regarding the Veteran's report of continuous symptoms since service, he is credible in his sincere belief that his symptoms have been continuous since service but nevertheless outweighed by the credible most probative medical opinion evidence that such symptoms are not manifestations of a disease process caused by in-service lead exposure.   

Therefore, the Board finds that service connection is not warranted for bone deterioration, a neck disorder, a low back disorder, a right shoulder disorder, a left shoulder disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, a right wrist disorder, or a left wrist disorder, all as due to lead poisoning.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for those disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Claim to Reopen Entitlement to a Lung Disorder due to Lead Poisoning

At his January 2012 hearing, and in his July 2004 claim and other documents of record, the Veteran contends that his current lung disorder is due to lead poisoning in service.

The Veteran's claim for service connection for residuals of lead poisoning was originally denied in a September 1977 rating decision in which the RO found that there was no evidence of record to establish service connection for any disability.  The RO noted that the Veteran's service treatment records (then called service medical records, or SMRs) were unavailable, and that the Veteran had not responded to VA's request for acceptable secondary evidence to support his claim.  At the time of such decision, a June 1977 VA treatment record showing a history of lead (Pb) exposure was of record.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 1977, the Veteran was advised of the decision and his appellate rights. However, with the sole exception of a June 1986 letter which resulted in the RO's August 1986 request for information to which the Veteran did not respond, no further communication regarding his claim of entitlement to service connection for a lung disorder due to lead poisoning was received until July 2004, when VA received his application to reopen such claim.  Therefore, the September 1977 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a lung disorder due to lead poisoning was received prior to the expiration of the appeal period stemming from the September 1977 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a lung disorder due to lead poisoning in July 2004, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 1977 rating decision, additional evidence consisting of VA and private treatment records, an August 2007 VA C&P examination, the Veteran's testimony at a January 2012 hearing, and the Veteran's statements has been received.  The newly received records include diagnoses of chronic obstructive pulmonary disease (COPD) by a VA C&P examiner in August 2007, and by a private physician, A.H., M.D., in February 2010.  Another private physician, H.G., M.D., took an X-ray of the Veteran's chest in February 2010 and found a small amount of linear subsegmental atelectasis (partial collapse of the lung) in both lung bases.  Private treatment records received after September 1977 also show the Veteran has obstructive sleep apnea.  The newly received records also include the Veteran's contentions, including in his July 2004 claim and at his January 2012 Board hearing, that he was exposed to lead in service and that this exposure caused his lung disorders.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has COPD, obstructive sleep apnea, and a small amount of linear subsegmental atelectasis.  Additionally, the Veteran has offered competent testimony, which is presumed credible for the purposes of evaluating his application to reopen his claim, that he was exposed to lead during his service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for lung disorders due to lead poisoning.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a lung disorder due to lead poisoning is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a lung disorder due to lead poisoning is granted.

Service connection for bone deterioration is denied.

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a left wrist disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a lung disorder due to lead poisoning so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA provided the Veteran with a C&P examination of his respiratory disease in August 2007.  The examiner, a family physician, diagnosed the Veteran with COPD, and stated that "I am unaware that lead in aviation fuel causes respiratory disease."  The examiner opined that, based on the foregoing and the Veteran's statement that his respiratory distress began approximately 10 months ago, "it is very doubtful that there is any connection between his...[COPD] being secondary to exposure to lead in aviation fuel."

Based on the foregoing, the Board finds that a new examination of the Veteran's lungs is required for two reasons.  First, as noted above, the Veteran filed his claim to reopen a claim of entitlement to service connection for a lung disorder due to lead poisoning in July 2004.  This raises significant doubt regarding the August 2007 VA examiner's finding that the Veteran's respiratory distress began 10 months before August 2007.  Second, it is unclear whether the examiner meant that lead in aviation fuel does not cause respiratory disease, or that he, as a family physician rather than an expert in lung disorders, is simply unaware of the medical literature on that topic.

Therefore, on remand, the Veteran should be scheduled for a new examination of his lung disorder, by an expert in lung disorders.  The examiner should opine on whether the Veteran's lung disorder is at least as likely as not related to his military service, to include his alleged exposure to leaded fuel.  The examiner should consider the Veteran's lay statements, including his July 2004 and January 2012 Board hearing testimony.  The examiner should also consider the etiological ramifications, if any, of the results of the May 1971, September 1977, and September 2004 tests-including the interpretations thereof in the October 2007 VA C&P examination report-showing that the Veteran's lead levels were within normal limits.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his lung disorder(s) since service, and to submit any treatment records or statements addressing the etiology of his lung disorder(s).  Thereafter, any identified records, to include those from the San Antonio, Texas, VA Medical Center dated from October 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his lung disorder(s) since service and to submit any treatment records or statements addressing the etiology of his lung disorder(s).  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the San Antonio, Texas, VA Medical Centers dated from October 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination by an expert in lung disorders in order to determine the nature and etiology of his lung disorder(s).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all lung disorders found to be present.  With respect to each lung disorder found, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include his alleged exposure to lead poisoning in service.

In offering any opinion, the examiner must consider the full record.  The examiner should consider the Veteran's lay statements, including his July 2004 and January 2012 Board hearing testimony.  The examiner should also consider the etiological ramifications, if any, of the results of the May 1971, September 1977, and September 2004 tests-including the interpretations thereof in the October 2007 VA C&P examination report-showing that the Veteran's lead levels were within normal limits.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


